Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.

Response to Amendment
In response to the amendment filed on 7/23/2021, claims 30-34, 41, 42, 44-46, 50-53 and newly added claims 54-58 are pending (see objection below in regards to claim numbering).

Response to Arguments
Applicant’s arguments filed 7/23//2021 with respect to the prior art rejections have been considered but are moot because the arguments do not apply to any of the new combination of references being used in the current rejection.  Applicant has amended the claims, thus changing the scope and requiring additional consideration.  A new grounds of rejections is set forth below.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In this case, new claim 53 is presented on page 6 after previously presented claim 53, resulting in two claims numbered as claim 53.  Therefore, the new claim 53 and its subsequent claims have been renumbered as follows:
Misnumbered claim 53 been renumbered 54.
Misnumbered claim 54 been renumbered 55 and therefore treated as being dependent upon newly renumbered claim 54.
Misnumbered claim 55 been renumbered 56 and therefore treated as being dependent upon newly renumbered claim 55.
Misnumbered claim 56 been renumbered 57.
Misnumbered claim 57 been renumbered 58.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-34, 41, 42, 44-46, 50-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "said substantially rigid substantially U-shaped partial cuff member".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes and as best understood by the specification, the Examiner will interpret the term as - - said substantially U-shaped substantially rigid band - -
Claim 41 recites the limitation "said positionable inflatable pressure application device".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes and as best understood by the specification, the Examiner will interpret the term as - - said positionable inflatable pressure bubble member - -
Claim 54 recites the limitation "said substantially U-shaped partial cuff member" twice.  There is insufficient antecedent basis for this limitation in the claim as this limitation was considered the rigid band in claim 30. For examination purposes and as best understood by the specification, the Examiner will interpret the term as - - said substantially U-shaped substantially rigid band - -.
Claim 56 recites the limitation "said substantially U-shaped partial cuff member".  There is insufficient antecedent basis for this limitation in the claim as this limitation was considered the rigid band in claim 30. For examination purposes and as best understood by the specification, the Examiner will interpret the term as - - said substantially U-shaped substantially rigid band - -.
Claim 57 recites the limitation "said positionable inflatable pressure application device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes and as best understood by the specification, the Examiner will interpret the term as - - said positionable inflatable pressure application member - -.
Claim(s) 31-34, 42, 44-46, 50-53, 55 and 58 is/are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 31, 33, 41, 42 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akerfeldet (US 2003/0055453) in view of Benz et al (US 2015/0018869).
Claim 30. Akerfeldt discloses a hemostasis device (1) (Fig. 11), comprising: an attachment device for securing the hemostasis device to a patient, said attachment device comprising a substantially U-shaped substantially rigid band (support arm 2 and compressor arm 2 along with their base make up the legs of the substantially U-shape as seen in Fig. 11.  The attachment device is considered to be inherently substantially rigid since [0027] discloses the purpose of the arms is to provide a clamp to allow pressure to be applied onto the radial artery.  If the attachment device was not substantially rigid, the clamp would not be able to provide the necessary pressure to the radial artery) adapted to be secured to the patient's wrist (Fig. 11; [0025]) wherein the band fits over the patient’s wrist where the wrist is received in an open central portion (opening of the U-shape) of the band to maintain a pressure applied to the patient's wrist (Fig. 11) and carrying: a positionable inflatable pressure application member (6) for positioning over a first site (radial artery) on the patient (Fig. 11); [0035]); wherein said substantially rigid substantially U-shaped band acts as a hinge, keeping pressure from being applied to the entire wrist of the patient’s arm, allowing specific pressure application where needed by the positionable inflatable pressure application device, which mimics pressure applied by a finger by medical personnel, as is done when no hemostasis device is available ([0028]-[0030], [0035]).
Akerfeldt fails to disclose the positionable inflatable pressure application member is movable along a first extent of the band for positioning over the desired pressure 
Claim 31. The combination discloses the invention substantially as claimed above, wherein Akerfeldt discloses said inflatable pressure application member includes a substantially clear viewing portion for enabling viewing of the position on the patient where said inflatable pressure application member presses when inflated ([0031]).
Claim 33.  The combination discloses the invention substantially as claimed above, wherein Benz et al discloses the positionable pressure application member slides along a portion (11b) of the attachment device for positioning thereof (Fig. 9; [0052]).
Claim 41. Akerfeldt discloses a hemostasis wrist band (1) (Fig. 11) comprising: a substantially rigid partial cuff member (2, 3), having a U shape, to fit over a patient's wrist (Fig. 11; support arm 2 and compressor arm 2 along with their base make up the legs of the substantially U-shape as seen in Fig. 11.  The attachment device is considered to be inherently substantially rigid since [0027] discloses the purpose of the 
Akerfeldt fails to disclose the first positionable pressure bubble member is adapted to slide along a portion of the cuff member for positioning over the desired pressure application location, wherein said positionable inflatable pressure application device slides in an area that is defined along one of a first leg and a second leg of the U shape of said substantially rigid partial cuff member.  However, in the same field of endeavor, Benz et al teaches a hemostasis wrist band (10B) (Fig. 9) having a first positionable pressure bubble member (70) adapted to slide along a portion (11b) of the wrist cuff member ([0052]) for positioning of the first pressure bubble member over a first desired pressure application location (101) (Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Akerfeldt with the first pressure bubble member being slidable along a portion of the cuff member as taught by Benz et al to allow the user to adjust the locations of the bubble member depending on the size of the user’s wrist.  The combination would result in the positionable inflatable pressure bubble member sliding in an area that is defined along the second leg of the U shape of said substantially rigid partial member because as clearly seen in Fig. 11 of Akerfeldt, the pressure bubble member is positioned on the second leg (3) intentionally with the purpose of applying pressure to the specific location of the radial artery.  In other words, based upon the teachings of 
Claim 42. The combination discloses the invention substantially as claimed above, wherein Akerfeldt discloses said first inflatable pressure bubble member has a viewing portion that is substantially clear to enable viewing of a pressure application location through the at least one pressure bubble member ([0031]).
Claim 57. The combination discloses the invention substantially as claimed above, wherein Akerfeldt discloses said positionable inflatable pressure application device comprises an inflatable member (6) adapted to press against the first site (pressure on radial artery) on the patient when inflated ([0035]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akerfeldt in view of Benz et al as applied to claim 31 above, and further in view of Matushita et al (US 2018/0185032).
Claim 32. The combination discloses the invention substantially as claimed above, wherein Akerfeldt discloses the pressure application member expands when inflated to apply pressure against the radial artery ([0035]), but fails to explicitly disclose
said inflatable pressure application member collapses to retract away from the patient when deflated.  However, in the same field of endeavor, Matushita et al discloses a hemostasis device (10) for the wrist (200), wherein an inflatable pressure application member (50) collapses to retract away from the patient when deflated (Fig. 4 shows the inflated configuration and Fig. 2 shows the deflated configuration, wherein the pressure application member is collapsed towards the curved plate and away from the patient).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the pressure application member of Akerfeldt collapses to retract away from the patient when deflated so that it is no longer in its expanded state and that the user can remove their wrist from the device.

Claims 34, 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akerfeldt view of Benz et al as applied to claims 30 and 41 above, and further in view of Fortson et al (US 2015/0327870).
Claim 34. The combination discloses the invention substantially as claimed above but fails to disclose said inflatable pressure application member further comprises a receptacle for holding a hemostatic substance wherein the hemostatic substance is dispensed to the patient by pressure provided by the pressure application member.  

Claim 44. The combination discloses the invention substantially as claimed above but fails to disclose said first pressure bubble member further comprises a receptacle for holding a substance wherein the substance is dispensed to the patient by pressure provided by the pressure bubble member. 
However, Fortson teaches a medical compression cuff (100; Figs. 1A-1B) comprising a pressure application device (balloon 104) further comprising a receptacle (i.e. pores in balloon exterior surface; [0039]) for holding a hemostatic substance ([0039]; hemostatic and coagulating agents expressly listed) wherein the hemostatic 
Claim 45. The combination discloses the invention substantially as claimed above, wherein Fortson et al discloses said substance comprises a hemostatic substance ([0039]). 

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akerfeldt in view of Benz et al in view of Fortson et al as applied to claim 45 above, and further in view of Cohen (US 4224945).
Claim 46. The combination discloses the invention substantially as claimed above but fails to disclose said receptacle comprises a removable sterile sealing layer for sealing the receptacle against contamination until use. 
However, Cohen expressly teaches an inflatable medical pressure device (10) (Figs. 1-2) having a removable sterile sealing layer (34) over a patient’s skin-contacting .

Claims 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akerfeldt in view of Benz et al as applied to claims 30 and 41 above, and further in view of Corrigan, Jr. (US 2014/0142615; hereinafter as “Corrigan”).
Claim 50. The combination discloses the invention substantially as claimed above, wherein Akerfeldt discloses Reply to Notice of February 1, 2021said partial cuff member comprises first (2) and second legs (3) forming the U-shape and comprising a screw (7, 9) for tightening the device around a patient’s wrist (Figs. 6-11; [0027], [0028], [0034], [0035]).
The combination fails to disclose a securement strap that connects between an end of said first leg and an end of said second leg for securing said hemostasis wrist band to the patient's wrist.  However, in the same field of endeavor, Corrigan teaches a hemostasis wrist band, comprising a rigid substantially U-shaped cuff member (42) ([0028]) having first and second legs (64), wherein a securement strap (44) that connects between an end of the first leg (in slot 68) and an end of the second leg (in slot 68) for securing the hemostasis wrist band to the patient’s wrist  to tighten(Figs. 1-4; 
Claim 51. The combination discloses the invention substantially as claimed above, where when said securement strap is tightened, the first and second legs (of Akerfeldt) will move towards each other to take up slack in a fit on the patient's wrist ([0027], [0035], pressure on the legs provided by the straps of Corrigan et al in place of the screw of Akerfeldt would likewise close the gap between arms 2 and 3).  
Claim 52. The combination discloses the invention substantially as claimed above, wherein Akerfeldt discloses said bandReply to Notice of February 1, 2021asaid  comprises first (2) and second legs (3) forming the substantially U-shape and  comprising a screw (7, 9) for tightening the device around a patient’s wrist (Figs. 6-11; [0027], [0028], [0034], [0035]).
The combination fails to disclose a securement strap that connects between an end of said first leg and an end of said second leg for securing said band to the patient's wrist.  However, in the same field of endeavor, Corrigan teaches a hemostasis wrist band, comprising a rigid substantially U-shaped cuff member (42) ([0028]) having first and second legs (64), wherein a securement strap (44) that connects between an end of the first leg (in slot 68) and an end of the second leg (in slot 68) for securing the hemostasis wrist band to the patient’s wrist (Figs. 1-4; [0028]).  Therefore, since both Akerfeldt and Corrigan are directed to a mechanism for adjustably securing the hemostasis wrist band to a patient’s wrist, it would have been obvious to one of ordinary 
Claim 53. The combination discloses the invention substantially as claimed above, where when said securement strap is tightened, the first and second legs (of Akerfeldt) will move towards each other to take up slack in a fit on the patient's wrist ([0027], [0035], pressure on the legs provided by the straps of Corrigan et al in place of the screw of Akerfeldt would likewise close the gap between arms 2 and 3).  
Claim 54. The combination discloses the invention substantially as claimed above, wherein Akerfeldt discloses said attachment deviceReply to Notice of February 1, 2021asaid  comprises a first (2) leg of said substantially U-shaped band and a second leg (3) of said substantially U-shaped band and comprising a screw (7, 9) for tightening the device around a patient’s wrist (Figs. 6-11; [0027], [0028], [0034], [0035]).
The combination fails to disclose a strap member removably attachable between an end of the first leg of said substantially U-shaped band and an end of the second leg of said substantially U-shaped band, for enabling the hemostasis device to be secured to the patient’s arm.  However, in the same field of endeavor, Corrigan teaches a hemostasis wrist band, comprising a rigid substantially U-shaped cuff member (42) ([0028]) having first and second legs (64), wherein a removably attachable (via hook and loop material 58; [0026], i.e. wherein VELCRO® an example of a hook and loop type fastener) securement strap (44) is provided and connects between an end of the first leg (in slot 68) and an end of the second leg (in slot 68) for securing the hemostasis wrist band to the patient’s wrist to tighten (Figs. 1-4; [0028]).  Therefore, since both .

Claims 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akerfeldt in view of Benz et al and Corrigan as applied to claim 54 above, and further in view of Dickinson et al (US 2015/0051638).
Claim 55. The combination discloses the invention substantially as claimed above, but fails to disclose the strap member comprises at least one buckle to removably attach to at least one of said first and second legs.  Instead, Corrigan discloses the removable attachment as hook and loop strips (58) ([0026], i.e. wherein VELCRO® an example of a hook and loop type fastener).  
However, in a field reasonably pertinent to Applicant’s invention, Dickinson et al teaches a device for wrapping around a limb of a human to apply pressure to stop blood flow ([0016], [0017]).  The device comprises a strap member (2) comprising a buckle (17) to removably attach to a leg of a base (11) via slot (16) (wherein base 11 is the equivalent of the U-shape member in Akerfeldt) (Fig. 9; [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the hook and loop mechanism of the combination with a buckle mechanism as taught by Dickinson et al since such a buckle provides a quick release mechanism for attaching the device to the patient (abstract).
Claim 56.The combination discloses the invention substantially as claimed above, wherein Dickinson et al discloses said at least one buckle comprises a tab portion (17) and said substantially U-shaped band comprises a corresponding slot portion (16) (i.e. female portion) adapted to receive said tab portion in releasably locking engagement (Fig. 9; [0036]).

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akerfeldt in view of Benz et al as applied to claim 41 above, and further in view of Corrigan and Dickinson et al.
Claim 58. The combination discloses the invention substantially as claimed above, but fails to disclose a removable strap member comprising at least one buckle to removably attach to said cuff member.  Instead, Akerfeldt discloses the device comprising a screw (7, 9) for tightening the device around a patient’s wrist (Figs. 6-11; [0027], [0028], [0034], [0035]).
However, in the same field of endeavor, Corrigan teaches a hemostasis wrist band, comprising a rigid substantially U-shaped cuff member (42) ([0028]) having first and second legs (64), wherein a removable strap member (44) (removable via hook and loop material 58; [0026], i.e. wherein VELCRO® an example of a hook and loop type fastener)  that connects between an end of the first leg (in slot 68) and an end of the second leg (in slot 68) for securing the hemostasis wrist band to the patient’s wrist  to tighten (Figs. 1-4; [0028]).  Therefore, since both Akerfeldt and Corrigan are directed to a mechanism for adjustably securing the hemostasis wrist band to a patient’s wrist, it would have been obvious to one of ordinary skill in the art to substitute one known 
The combination further fails to disclose the strap member comprises at least one buckle to removably attach to said cuff member.  Rather, Corrigan discloses a hook and loop strip (58) mechanism for removal ([0026]).  However, in a field reasonably pertinent to Applicant’s invention, Dickinson et al teaches a device for wrapping around a limb of a human to apply pressure to stop blood flow ([0016], [0017]).  The device comprises a strap member (2) comprising a buckle (17) to removably attach to a leg of a base (11) via slot (16) (wherein base 11 is the equivalent of the U-shape member in Akerfeldt) (Fig. 9; [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the hook and loop mechanism of the combination with a buckle mechanism as taught by Dickinson et al since such a buckle provides a quick release mechanism for attaching the device to the patient (abstract).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A U-shape pressure cuff having an inflatable bubble member is taught by Single et al (US 2002/0017303).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.